Title: IX. Report of Secretary of State on Lands at Kaskaskia, &c., 17 February 1791
From: Jefferson, Thomas
To: 


            The Secretary of State, having received from Arthur St. Clair, Esquire, Governor of the North-Western Territory, a Report of his Proceedings for carrying into Effect the Resolve of Congress of August 29th. 1788, respecting the Lands of the Inhabitants of Kaskaskia, La Prairie du Rochers, and Kahokia, which Report was enclosed to him in a Letter bearing Date of the 10th. Instant, and observing therein several Passages proper to be laid before the Legislature, has extracted the same, and thereupon makes, to the President of the United States, the following—
            Report.
            In that which he made on the 14th: of Decr: 1790, relative to the Execution of the same Resolution of Congress at Post Vincennes, he brought under certain general Heads of Description the Claims to Lands at that Place, which had not been provided for by the said Resolution of Congress. To keep the Subject simplified as well as short, he will observe that the Cases at Kaskaskia, described in the Extract marked A. belong to the fourth Class of the said Report for St. Vincennes, that those at Kaskaskia of the Extract B. belong to the fifth Class of the Report for St. Vincennes,  and that those of Kahokia in the Extract C. belong to the sixth Class of the same Report, and may be comprehended in the Provision to be made for them.
            The Extracts marked D. E. F. G. and H. describe other Cases out of the Provision of the Resolution, which have arisen at Kaskaskia and Kahokia, differing from each other as well as from all the former Classes.
            The Extracts marked I. K. state that the Line which by the Resolve of Congress of June 20th: 1788 had been so described as to place the Lands to be allotted to the Inhabitants of Kaskaskia and Kahokia in a fertile and convenient Situation, had been so shifted by the Resolution of August 29th. 1788 as to throw those Allotments into Parts too distant and dangerous to be cultivated by them, and pray that the Line of June 20th. may be reestablished.
            The Extract L. brings into view the Purchase of Flint and Parker in the Illinois country, which may need Attention in the Formation of a Land Law.
            The Extracts M. N. O. with the Papers they refer to contain the Reasoning urged by the Inhabitants of Kaskaskia, Prairie, and Kahokia against the Demand of the Expenses of certain Surveys made of their Lands neither at their Desire nor for any Use of theirs.
            P. explains certain Demands for the revoked Emissions of continental Money remaining in the office of a Notary public of Kaskaskia, and Q. the Expediency of having a printing press established at Marietta.
            Which several Matters the Secretary of State is of opinion should be laid before the Legislature for their Consideration.
            
              Th: Jefferson Feb. 17. 1791.
            
          